COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §
 IN RE:                                                           No. 08-17-00256-CV
                                                  §
 BASIC ENERGY SERVICES L.P.                                    ORIGINAL PROCEEDING
 AND JEREMY NICHELSON,                            §
                                                             ON PETITION FOR WRIT OF
 RELATORS,                                        §
                                                                      MANDAMUS
                                                  §

                                                  §

                                 MEMORANDUM OPINION

       Relators, Basic Energy Services L.P. and Jeremy Nichelson, filed a petition for writ of

mandamus against the Honorable Patrick Garcia, Judge of the 384th District Court of El Paso

County, Texas. Relators have filed a motion to dismiss the original proceeding because the parties

have resolved the claims pending in the underlying case. See TEX.R.APP.P. 42.1(a)(1). We grant

the motion and dismiss the original proceeding.


June 22, 2018
                                             YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.